Citation Nr: 9911183	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  97-34 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for the 
residuals of herniated nucleus pulposus of the cervical 
spine, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from October 1964 to March 
1965 and from July 1965 to November 1971.

This appeal arises from a rating decision of November 1996 
from the St. Petersburg, Florida, Regional Office (RO).


REMAND

In the veteran's December 1996 notice of disagreement, he 
indicated that he had received treatment from three private 
physicians for his service connected neck disability.  This 
statement provided the names and addresses for the 
physicians.  However, the record does not reflect that the RO 
made an attempt to obtain copies of medical records from 
these physicians.  Since the veteran placed the RO on notice 
of potentially relevant evidence and an attempt was not made 
to obtain such evidence, this case must be returned to the RO 
to request copies of medical records from the physicians 
listed.  

The veteran also indicated that he received medications for 
his cervical spine disability from a Department of Veterans 
Affairs (VA) medical facility.  This would indicate that he 
receives ongoing treatment of his cervical spine disability.  
Additionally, in a March 1997 statement, the veteran in 
essence requested that VA medical records be obtained.  
However, with the exception of 1995 through 1977 reports of 
VA imaging studies that were provided by the veteran, the 
record does not include any other VA medical records or is 
there an indication that an attempt was made to obtain such 
records.  Therefore, this case will be returned to the RO to 
request additional VA medical records.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1998), as set forth in 
Littke v. Derwinski, 1 Vet.App. 90 (1990), requires that the 
VA accomplish additional development of the evidence if the 
record currently before it is inadequate.  Accordingly, the 
case is REMANDED for the following:

1.  The RO should request that the 
veteran provide the name of the VA 
medical facility(s) where he has received 
treatment for his cervical spine 
disability from January 1996 to the 
present.

2.  Following receipt of the above 
information, the RO should request 
legible copies of pertinent medical 
records from the VA medical facilities 
identified.

3.  The RO should request legible copies 
of medical records from the following 
physicians.  The RO should obtain the 
necessary authorizations of the release 
of such information from the veteran.  
The RO should also request that the 
veteran provide, if possible, the 
approximate dates he received treatment 
for his cervical spine disability from 
these physicians.

David A. Sigalow, M.D.
215 N.W. 19th Drive
Okeechobee, FL  34972

Bradford A. Slutsky, M.D.
409 N.W. 4th Street
Okeechobee, FL  34972

MoHammad Riaz, M.D.
204 N.E. 19th Drive
Okeechobee, FL  34972


4.  Following completion of the above, 
the RO should again review the veteran's 
claim and determine whether an increased 
disability rating for the residuals of 
herniated nucleus pulposus of the 
cervical spine can be granted.  The RO 
should conduct any additional evidentiary 
development deemed necessary, including 
scheduling further examination of the 
veteran if indicated.

If the decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until he is so 
informed.  The purposes of this REMAND are to obtain 
additional evidence and to ensure compliance with due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


